Case 1:18-cv-00274-GZS Document 71 Filed 05/27/20 Page 1 of 1              PageID #: 264



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

  NICHOLAS GLADU,                           )
                                            )
                       Plaintiff,           )
         v.                                 )      No. 1:18-cv-274-GZS
                                            )
  JEREMIAH MANNING,                         )
                                            )
                       Defendant.           )


                         ORDER AFFIRMING THE
              RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


         No objections having been filed to the Magistrate Judge's Recommended Decision

  (ECF No. 70) filed March 31, 2020, the Recommended Decision is AFFIRMED.

         Accordingly, it is ORDERED that Defendant’s Motion for Summary Judgment

  (ECF No. 57) is hereby GRANTED.

                                                   _/s/ George Z. Singal        __
                                                   United States District Judge

  Dated this 27th day of May, 2020.
